                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA


PATRICIA STEWART                                                                    CIVIL ACTION NO.

VERSUS
                                                                                    19-474-JWD-EWD
LOUISIANA CVS
PHARMACY, L.L.C.

                                             NOTICE AND ORDER

         This is a civil action involving claims for damages by Plaintiff Patricia Stewart

(“Plaintiff”). Specifically, Plaintiff claims she suffered injuries on December 31, 2018 in East

Baton Rouge Parish, Louisiana when she tripped on a mat at the entrance of a CVS store owned

and/or operated by Defendant Louisiana CVS Pharmacy, L.L.C. (“Defendant”). On or about June

7, 2019, Plaintiff filed her Petition for Damages for Personal Injuries (“Petition”) against

Defendant in the Nineteenth Judicial District Court for the Parish of East Baton Rouge. 1 On July

19, 2019, Defendant removed the matter to this Court asserting that this Court has diversity

jurisdiction under 28 U.S.C. § 1332. 2

         Proper information regarding the citizenship of all parties, and the amount in controversy,

is necessary to establish the Court’s diversity jurisdiction, as well as to make the determination

required under 28 U.S.C. § 1441 regarding whether the case was properly removed to this Court.

The Notice of Removal alleges that Plaintiff is a Louisiana citizen 3 and Defendant is a limited

liability company that is comprised of one member, CVS Pharmacy, Inc., which is incorporated




1
  R. Doc. 1-2.
2
  R. Doc. 1, ¶¶ 4, 8.
3
  Plaintiff’s Petition also states that Plaintiff is domiciled in Louisiana. R. Doc. 1-2, introductory paragraph.
and has its principal place of business in Rhode Island and is thus a citizen of Rhode Island. 4

Therefore, complete diversity of citizenship appears to exist.

         However, it is not clear from the Notice of Removal or the Petition whether Plaintiff’s

claims likely exceed $75,000, exclusive of interest and costs. 5 The Petition alleges that “Upon

information and belief, petitioner PATRICIA STEWART was carefully walking out of the

entrance of the CVS, whenever she suddenly tripped on a mat that had been placed at the entrance

of the CVS store,” and then fell. 6 Plaintiff alleges the following injuries:

                                                 8.
                  As a direct result of the accident sued upon herein, petitioner
                  PATRICIA STEWART has suffered physical injuries and said
                  injuries have required medical treatment and caused physical pain
                  and suffering, mental anguish and suffering, loss of enjoyment of
                  life, and the potential for economic loss, and potential permanent
                  disability, all of which entitle PATRICIA STEWART to the
                  recovery of reasonable damages. 7

In connection with these injuries, Plaintiff seeks damages, costs and interest. 8

         In the Notice of Removal, Defendant alleges that, in light of Plaintiff’s “laundry list” of

damages set forth above, which includes an allegation of “potential permanent disability,” and

Plaintiff’s failure to stipulate that her damages are less than $75,000 as required by La C.C.P. Art.

893(A)(1), “the requisite amount in controversy is met. As such, Defendant …submit (sic) it is

facially apparent from the Petition that the amount in controversy exceeds $75,000, exclusive of

costs and interest.” 9




4
  R. Doc. 1, ¶¶ 5-7.
5
  See 28 U.S.C. §1332(a).
6
  R. Doc. 1-2, ¶¶ 3-4.
7
  R. Doc. 1-2, ¶ 8.
8
  R. Doc. 1-2, ¶ 8 and prayer for relief.
9
  R.Doc. 1, ¶¶ 10-14 and citing cases.

                                                  2
        The foregoing does not provide enough information to determine whether Plaintiff’s claims

will likely exceed $75,000 exclusive of interest and costs. First, Plaintiff’s general allegations of

damages, i.e., “physical injuries [that] have required medical treatment,” physical pain and

suffering, mental anguish pain and suffering, “potential” economic loss and “potential” permanent

disability, 10 are insufficient to establish the amount in controversy, particularly considering that

some of the alleged injuries/damages are alleged to have only “potentially” occurred. “Courts have

routinely held that pleading general categories of damages, such as ‘pain and suffering, disability,

lost wages, loss of earning capacity, medical expenses, etc.,’ without any indication of the amount

of the damages sought, does not provide sufficient information for the removing defendant to meet

his burden of proving that the amount in controversy is satisfied under the ‘facially apparent’ test.”

Davis v. JK & T Wings, Inc., and cases cited therein. 11

        In this case, no details have been alleged regarding the actual injuries suffered by Plaintiff,

the nature of Plaintiff’s medical treatment, the actual amount of medical expenses Plaintiff has

incurred thus far (if any), the extent of Plaintiff’s alleged “potential permanent disability,”

Plaintiff’s prognosis and recommended future treatment or whether Plaintiff is working/can work.

Defendant has not offered any specific medical information regarding Plaintiff’s injuries,

treatment, prognosis, and expenses in support of the amount in controversy. There is also no

evidence of any settlement demands, discovery responses, or relevant documents produced in

discovery that would have bearing on the amount in controversy. Further, Plaintiff’s failure to

allege that she is seeking less than $75,000 as required by La. C.C.P. art. 893 12 is not alone




10
   R. Doc. 1-2, ¶ 8.
11
   No. 11-501, 2012 WL 278728, at *3 (M.D. La. Jan. 6, 2012).
12
   R. Doc. 1-2, ¶¶ 12-13.

                                                       3
determinative of the amount in controversy, though it is one factor that can be considered. 13

Finally, although Defendant cites cases from the Eastern District of Louisiana in support of its

argument that the scant allegations of this Petition support a finding that the amount in controversy

is facially apparent, this Court has consistently held that such allegations, standing alone, will not

satisfy the amount in controversy requirement. 14 Based on the foregoing and taken as a whole, it

is not apparent from either the Notice of Removal or the Petition whether Plaintiff’s claims are

likely to exceed $75,000, exclusive of interest and costs.

           Although Plaintiff has not filed a Motion to Remand, the Court sua sponte raises the issue

of whether it may exercise diversity jurisdiction in this matter, specifically whether the amount in

controversy requirement has been met. 15

         Accordingly,

         IT IS HEREBY ORDERED that on or before July 30, 2019, Defendant Louisiana CVS

Pharmacy, L.L.C. shall file a memorandum and supporting evidence concerning whether the

amount in controversy requirement of 28 U.S.C. § 1332 is met.

         IT IS FURTHER ORDERED that on or before August 13, 2019, Plaintiff Patricia

Stewart shall file either: (1) a Notice stating that Plaintiff does not dispute that Defendant has

established the jurisdictional requirements of 28 U.S.C. § 1332, or (2) a Motion to Remand.


13
   See Ford v. State Farm Mut. Auto. Ins. Co., No. 08-403, 2009 WL 790150, at *4 (M.D. La. Mar. 25, 2009) (“[A]ll
three U.S. District Courts in the State of Louisiana have recognized that the failure to include an Article 893 stipulation
alone is insufficient to establish that the jurisdictional minimum is in controversy. See Weber v. Stevenson, 2007 WL
4441261 (M.D. La. 2007) (“While the failure to include an allegation in the state court petition that one’s damages
are less than the federal jurisdictional minimum in accordance with La. C.C.P. art. 893 is entitled to ‘some
consideration,’ it is not, in and of itself, determinative of the amount in controversy.”)
14
   See, e.g., Akinkugbe v. Red Frog Events, LLC, et al., Civ. Action No. 17-1670-BAJ-EWD, 2018 WL 4346834, at
*3 (M.D. La. July 17, 2018) report and recommendation adopted sub nom. Akingkugbe v. Red Frog Events, LLC, No.
CV 17-01670-BAJ-EWD, 2018 WL 4343397 (M.D. La. Sept. 10, 2018); see also, Donahue v. Pinnacle Entertainment,
Inc., Civ. Action No. 18-1017-SDD-EWD, 2019 WL 2396177, at *2 (M.D. La. May 3, 2019) and White v. Cobb, No.
CV 17-441-JWD-EWD, 2017 WL 6348366, at *5-6 (M.D. La. Nov. 14, 2017), report and recommendation adopted,
No. CV 17-441-JWD-EWD, 2017 WL 6349047 (M.D. La. Dec. 12, 2017).
15
   See McDonal v. Abbott Laboratories, 408 F.3d 177, 182, n. 5 (5th Cir. 2005) (“[A]ny federal court may raise subject
matter jurisdiction sua sponte.”).

                                                            4
The case will be allowed to proceed if jurisdiction is adequately established.

Signed in Baton Rouge, Louisiana, July 22, 2019.



                                      S
                                      ERIN WILDER-DOOMES
                                      UNITED STATES MAGISTRATE JUDGE




                                         5
